Case 0:18-cv-61361-WPD Document 112 Entered on FLSD Docket 06/11/2020 Page 1 of 3

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA FORT LAUDERDALE DIVISION

MARIANNE JOFFE, DEBBE SCHERTZER, and CASE NO: 18-61361-CIV-
STEPHANIE RODRIGUEZ, individually and on DIMITROULEAS

behalf of all others similarly situated,
/SNOW
Plaintiffs,

VS.

GEICO INDEMNITY COMPANY, GOVERNMENT
EMPLOYEES INSURANCE COMPANY, and GEICO
GENERAL INSURANCE

COMPANY,

Defendants.

MEDIATOR’S REPORT TO COURT

Please be advised that the above styled cases were successfully mediated as of June 8,
2020. The attorneys of record will be expeditiously filing the appropriate Court Stipulations and
Motions for Preliminary Approval. Please note that said counsel have done an outstanding job of
achieving these resolutions while representing the best interests of their clients. | appreciate the

privilege of serving the parties, their counsel, and the Court.

Respectfully submitted,

Jef”
Case 0:18-cv-61361-WPD Document 112 Entered on FLSD Docket 06/11/2020 Page 2 of 3

Rodney A. Max
CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on June 1 1, 2020, I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

is being served this day on all counsel of record via transmission of Notice of Electronic Filing

generated by CM/ECF.

(7 Plans JA

RODNEY A. MAX

 

UPCHURCH WATSON WHITE & MAX
MEDIATION GROUP
rmax(@uww-adr.com
Case 0:18-cv-61361-WPD Document 112 Entered on FLSD Docket 06/11/2020 Page 3 of 3

800-264-2622
